Citation Nr: 0306444	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  96-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1977 to November 
1994.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which denied service connection for bilateral defective 
hearing.  A personal hearing at the RO was held in October 
1996.  

In October 2000, the Board denied the claim, and the veteran 
appealed to The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In April 2001, the 
Court granted the Secretary of the VA's unopposed motion to 
vacate and remand the October 2000 Board decision in light of 
the enactment of the Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran does not have a hearing disability for VA 
purposes at present.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 
C.F.R. § 4.85, 4.86, Part 4, Diagnostic Code 6100 (effective 
prior to and from June 10, 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on this appeal has been accomplished.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the statement of 
the case (SOC) and in the Supplemental Statements of the Case 
(Supplemental Statement of the Case).  The veteran was 
afforded several VA examinations and testified at a personal 
hearing at the RO in June 1996.  All pertinent records from 
VA have been obtained and associated with the claims file.  
The veteran has not alleged the presence of any additional 
evidence which would be pertinent to his claim.  

Additionally, the veteran was notified of the enactment of 
the VCAA by letter in October 2002.  He was notified of VA's 
duty to assist under the newly enacted legislation and that 
he could submit additional evidence.  The veteran did not 
respond to the letter or provide any additional information 
concerning his claimed hearing loss.  

In this case, the veteran has not submitted any evidence 
showing that he has a hearing loss for VA purposes at present 
which is related to service; thus, the VA is not required to 
examine him.  See 38 C.F.R. § 3.159.  Nonetheless, the 
veteran was afforded four audiological examinations, 
including most recently in October 2002.  The Board finds 
that the VA has met its duty to assist under the VCAA.  See 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (2002).  Entitlement to service connection 
for impaired hearing is subject to the additional 
requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2002).  

Factual Background

The service medical records show that the veteran was 
evaluated for hearing problems on numerous occasions during 
service and was noted to have some mild hearing loss in the 
left ear in July 1991.  His retirement examination in August 
1994 indicated that an audiological appointment was pending, 
but the records do not show that an examination was 
undertaken.  The veteran was discharged from military service 
in November 1995.  

On authorized VA audiological examination in April 1995, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
10
5
10
15
10
LEFT
15
20
20
35
23

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The audiologist indicated that the veteran's hearing was 
within normal limits, bilaterally.

On VA audiological examination in September 1996, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
15
15
20
20
18
LEFT
15
20
25
35
24

Speech recognition ability was 94 percent in the right ear 
and 96 percent in the left ear.  The audiologist indicated 
that the veteran's hearing was within normal limits for tones 
and word recognition, but that he may have an auditory 
processing problem causing perception of loss.  


On authorized VA audiological examination in December 1996, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
25
25
30
30
28
LEFT
25
25
25
35
28

Speech recognition ability was 94 percent in each ear.  The 
audiologist indicated that hearing and word recognition 
ability was within normal limits, bilaterally.  

On VA examination of the ears in December 1996, the veteran 
reported a history of hearing problems for the past ten 
years.  He denied any problems with vertigo, but said his 
hearing fluctuated day-to-day and almost hour-to-hour, 
sometimes his hearing was good and other times it was bad.  
He also had difficulty hearing conversations when the ambient 
noise was loud or when other conversations were occurring in 
the same room.  On examination, the tympanic membranes were 
pearly and normal, bilaterally.  The mastoids were nontender 
and the external ear canals were normal.  The diagnoses 
included borderline normal hearing.  

On authorized VA audiological examination in October 2002, 
the veteran complained of difficulty understanding 
conversational speech.  His most difficult listening 
situation was in noise, such as in a classroom when other 
students were talking.  The veteran was noted to have a 
history of noise exposure during service.  Pure tone 
thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
5
10
10
20
11
LEFT
10
10
20
35
19

Speech recognition ability was 96 percent in the right ear 
and 100 percent in the left ear.  The diagnosis included 
normal hearing in the right ear with a mild to sensorineural 
hearing loss in the left ear beginning at 4000 hertz.  Speech 
recognition and tympanograms were within normal limits, and 
all acoustic reflexes were present, indicating normal middle 
ear function.  The examiner indicated that she had reviewed 
the claims file.  She noted that hearing examinations in the 
1970's had varying results, possibly related to the amount of 
noise exposure the veteran experienced prior to testing.  
Audiometric testing from the early 1980's to 1988 showed the 
veteran's hearing was within normal limits.  However, 
examinations in July 1991 and April 1995, showed a mild high 
frequency hearing loss at 6000 hertz in the left ear.  
However, subsequent testing in September and December 1996 
showed normal hearing, bilaterally.  

Analysis

In the instant case, there is no evidence of hearing loss for 
VA purposes at anytime since the veteran was discharged from 
service.  The veteran was evaluated on several occasions in 
service and was noted to have some mild decreased hearing 
acuity in the left ear.  However, the relevant question at 
issue is whether the veteran has a hearing disability at 
present, as defined by 38 C.F.R. § 3.385, so as to meet the 
criteria for service connection for hearing loss.  Although 
the veteran has not provided any medical evidence of a 
hearing loss at present, he was, nonetheless, afforded 
several VA audiological examinations, including most recently 
in October 2002.  The diagnostic findings on VA examinations 
have consistently failed to show any evidence of hearing loss 
for VA compensation purposes.  The veteran, as a layman, is 
not competent to provide an opinion regarding an issue 
involving medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492; Epps v. Brown, 9 Vet. App. 341 (1996).  

Given the lack of competent clinical evidence showing that 
the veteran has a hearing disability at present, as that term 
is defined in 38 C.F.R. § 3.385, the claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




ORDER

Service connection for bilateral defective hearing is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

